Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    378
    276
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    171
    259
    media_image2.png
    Greyscale

The prior art (e.g. JP 2013246359 A) teaches an electro-optical device, comprising: a substrate body [31]; a pixel electrode [104]; a transistor [32] including a semiconductor layer in a layer between the substrate body and the pixel electrode [1a]; a capacitance element including a first capacitance electrode overlapping with the semiconductor layer [16], the first capacitance electrode being in a layer between the transistor and the pixel electrode [see figure 13], and a second capacitance electrode overlapping with the first capacitance electrode [18], the second capacitance electrode being in a layer between the first capacitance electrode and the pixel electrode [see figure 13]; and a light shielding layer that includes a first portion overlapping with the second capacitance electrode between the second capacitance electrode and the pixel electrode [20], and a second portion protruding from an end portion of the first portion [14a] through a side of the first capacitance electrode 55 toward the substrate body side [14a].  The prior art in combination with the limitations above does not teach the first portion being electrically coupled to the second capacitance electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871